— Appeal by defendant, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McGinity, J.), dated August 9, 1982, as denied its motion to vacate a default judgment previously entered against it. The appeal brings up for review so much of a further order of the same court, entered October 6,1982, as, upon reargument, adhered to the original determination. Appeal from the order dated August 9,1982, dismissed. That order was superseded by the order entered October 6, 1982, upon reargument. Order entered October 6,1982, affirmed, insofar as reviewed. No opinion. Respondent is awarded one bill of $50 costs and disbursements. Damiani, J. P., Lazer, Mangano and Gibbons, JJ., concur.